PER CURIAM.
The state having conceded error on these points, appellant’s conviction for grand theft is REVERSED and the case is REMANDED to the trial court to correct the sentencing orders to delete the sentence for grand theft,1 to strike the special conditions of probation not orally pronounced at the sentencing,2 and to modify the condition that appellant “work diligently at a lawful occupation ...” to read “actively seek gainful employment_”3 In all other respects, the convictions and sentencing orders are AFFIRMED.
BOOTH, BARFIELD and MINER, JJ., concur.

. Stallworth v. State, 538 So.2d 1296 (Fla. 1st DCA), rev. den., 545 So.2d 1369 (Fla.1989).


. Rowland v. State, 548 So.2d 812 (Fla. 1st DCA 1989); Timmons v. State, 453 So.2d 143 (Fla. 1st DCA 1984).


. Cowan v. State, 527 So.2d 305 (Fla. 1st DCA 1988).